Acknowledgement
This Notice of Allowance is in response to amendments filed 12/7/2021.
Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Masato (translation of CN 104379489 A) and Rintanen (US 2015/0291400 A1), taken alone or in combination, does not teach the claimed gantry lift stacker and method for the positioning of a gantry lift stacker configured as a straddle carrier for containers in order to longitudinally position a container to be set down behind an already set-down container, wherein the gantry lift stacker includes a gantry frame having spaced apart vertical gantry supports with travel supports adjoining lower ends of the gantry supports, and wherein the gantry lift stacker further includes a spreader that travels vertically along the gantry supports to raise and lower containers and includes travel drives and a controller for movement of the gantry lift stacker, said method comprising: 
generating measurement signals from sensors disposed on the gantry lift stacker; 
determining a position of a rear wall of the already set-down container via measurement signals from at least one of the sensors; 
processing the measurement signals with the controller to move and position the gantry lift stacker and the container to be set down, where the container to be set down is held by the spreader; and 
setting down the container to be set down from the gantry lift stacker with the spreader at a preselected distance behind the set-down container such that the longitudinal orientation of the container to be set down is flush with the longitudinal direction of the set-down container.
Specifically, Masato discloses a similar system that generates measurement signals from sensors disposed on the gantry lift stacker (see ¶0060, with respect to Figure 3), determines a position of a rear wall of the already set-down container via measurement signals from at least one of the sensors (see ¶0069, with respect to Figure 9), processes the measurement signals with the controller to move and position the gantry lift stacker and the container to be set down (see ¶0069-0070), where the container to be set down is held by the spreader (see ¶0055), and sets down the container to be set down from the gantry lift stacker with the spreader at a preselected distance behind the set-down container such that the longitudinal orientation of the container to be set down is flush with the longitudinal direction of the set-down container (see ¶0023-0025, regarding the detection of a gap between adjacent containers; ¶0069-0070; Figures 5 and 8). However, Masato performs these operations using a gantry crane depicted in at least Figure 1, where the containers are moved laterally on a main beam of the crane, and does not perform these operations using a straddle carrier that includes a gantry frame having spaced apart vertical gantry supports with travel supports adjoining lower ends of the gantry supports and a spreader that travels vertically along the gantry supports to raise and lower containers, as claimed. Specifically, a straddle carrier is known in the art as a freight-carrying vehicle that carries a load by straddling it, rather than carrying the load on top like a conventional Masato straddles its workspace, so as to carry loads within its workspace. While the gantry crane in Masato is provided with wheeled-supports, so as to be capable of transporting a load like a straddle carrier, Masato would not be capable of performing the claimed operations when operating in this configuration.
Upon further search and consideration, Rintanen is identified as relevant prior art. Specifically, Rintanen discloses a gantry lift stacker configured as a straddle carrier for containers (see ¶0007) in order to longitudinally position a container to be set down behind an already set-down container (see ¶0005, ¶0046), wherein the gantry lift stacker includes a gantry frame having spaced apart vertical gantry supports with travel supports adjoining lower ends of the gantry supports, and wherein the gantry lift stacker further includes a spreader that travels vertically along the gantry supports to raise and lower containers and includes travel drives and a controller for movement of the gantry lift stacker (see ¶0110-0112), where these claimed structural features are inherent to a straddle carrier, not shown in the Figures. However, while Rintanen discloses that a gap is left between container stacks (see ¶0046), Rintanen does not disclose the claimed operations of setting down the container to be set down from the gantry lift stacker with the spreader at a preselected distance behind the set-down container such that the longitudinal orientation of the container to be set down is flush with the longitudinal direction of the set-down container, where the position of the rear wall of the already set-down container is determined via measurement signals from sensors disposed on the gantry lift stacker, as claimed. Instead, Rintanen
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661